712 N.W.2d 717 (2006)
474 Mich. 1131
Gwan Jun KIM and Keesoo Kim, Plaintiffs-Appellants,
v.
KIA MOTORS AMERICA, Defendant-Appellee.
Docket No. 128916(57). COA No. 260071.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the motion for reconsideration of this Court's order of January 27, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.